December 11, 2013 Pamela Long Assistant Director Sherry Haywood Staff Attorney United States Securities and Exchange Commission Washington, D.C. 20549 Re: Explore Anywhere Holding Corp. Amendment No. 2 to Preliminary Proxy Statement on Schedule 14A Filed July 25, 2013 File No. 001-33933 Dear Ms. Long, This letter is to confirm that not withstanding the outstanding comments, the Company will not pursue the above referenced solicitation. Please feel free to contact us or our counsel, Harold P. Gewerter, Esq. at 702-382-1714 or harold@gewerterlaw.com with any questions regarding this matter. Thank you Very truly yours, /s/ Bryan Hammond Bryan Hammond CEO
